DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2021/0004562) in view of Bachurinskii et al. (2017/0364728).

Regarding claim 1, Chiang teaches a method of driving a display device (100; Fig 1), comprising: driving a display panel (120; Fig 1; para [0024] the processor 110 may drivers the self-emitting display panel 120 to display the at least one light pattern for illuminating the finger object) comprising a sensing area (121; Fig 2) defined above a fingerprint sensor (130; Fig 1; Fig 3) in an initial mode (para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern); driving the sensing area in a first color pattern having a first color (para [0032] The second light pattern 620 includes a second pattern region 621. The second pattern region 621 has another specific color and may generate the second illumination lights. The second light pattern 620 of the self-emitting display panel 120 provides the second illumination lights to the finger object 200. In the embodiment, the second pattern region 621 may be a ring shape, so that the second illumination lights may penetrate through the edge of the finger object 200, but the disclosure does not limit the shape of the second pattern region 621 nor pattern shape of the second light pattern 620. In one embodiment, a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights; Fig 6B ) and a second color pattern having a second color different from the first color of the first color pattern (Fig 6A; para [0030] The first light pattern 610 includes a first pattern region 611. The first pattern region 611 has a specific color and may generate the first illumination lights. The first light pattern 610 of the self-emitting display panel 120 provides the first illumination lights to the finger object 200); sensing a fingerprint through the fingerprint sensor that receives a light reflected by the fingerprint when the fingerprint is adjacent to the sensing area (Steps S512 and S522; Fig 5); determining whether the sensed fingerprint is a duplicate fingerprint (Step S560; Fig 5; para [0034] If the first fingerprint image 710 and the second fingerprint image 720 do not have the opposite tones, the processor 110 executes the step S560 to identify the finger object 200 being the fake finger); and performing a user authentication mode when the sensed fingerprint is a normal fingerprint (para [0034] If the first fingerprint image 710 and the second fingerprint image 720 have the opposite tones, the processor 110 executes the step S550 to identify the finger object 200 being the real finger, and continuously performs subsequent fingerprint identification operations).
Chiang fails to explicitly recite wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern; as claimed.
However, Chiang teaches the method wherein a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights (para [0032]) and also teaches the first illumination lights I1 may be a green light or a blue light (para [0028]) and the second illumination lights 12 may be a red light (para [0029]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving the sensing area with wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern, because this will also provide an effective method for differentiating between a real and fake finger, given that the disclosure (para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) is not limited to these specific color and provides options for different colors as well.

Chiang further fails to teach, wherein the determining of the duplicate fingerprint comprises: comparing output values sensed from portions of the fingerprint sensors overlapping the first and second color patterns with reference values defined as sensed 

Bachurinskii teaches a method for detecting duplicate fingerprints comprising: comparing output values sensed from portions of fingerprint sensors overlapping the first and second color patterns (para [0021] An anti-fake illuminator 16 is arranged to generate at least one bright zone BZ and at least one dark zone DZ on the detection surface 14. In the illustrated example, the anti-fake illuminator 16 comprises a plurality of LEDs 18 associated with respective lenses that form a plurality of bright zones BZ, alternating with a plurality of dark zones DZ, on the reflecting surface 14 in the direction Y parallel to the longitudinal axis of the finger F. In FIGS. 1 and 2, the bright zones BZ are indicated schematically as continuous segments and the dark zones DZ are indicated by dashed lines. Para [0027] On the sensor surface 20, dark zones DZ′ and bright zones BZ′ are identified, corresponding to the bright zones BZ and dark zones DZ of the reflecting surface 14) with reference values defined as sensed values of the duplicate fingerprint corresponding to the portions of the fingerprint sensors (para [0028] The processing unit 22 receives the signals coming from the optical sensor 22 and analyzes the intensity of the light radiation in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20. The processing unit 20 compares the average light intensity in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20 with reference ranges of average brightness of real fingers previously detected); and determining the sensed fingerprint as the normal fingerprint (para [0031] FIG. 3a illustrates the average light intensity detected for a real finger. In this case, both the brightnesses LB and LD are included in the respective reference ranges L1 and L2.) or the duplicate fingerprint (para [0032] If the average light intensity LB detected on the sensor 20 in the bright zones BZ′ or the average light intensity LD in the dark zones DZ′ of the sensor 20 is outside the corresponding predetermined reference ranges L1, L2, then the imprint is detected as false) according to the compared result of the output values and the reference values (para [0029] In the graphs of FIGS. 3a, 3b, 3c, and 3d, L1 and L2 indicate the reference ranges, different from each other, of the average light intensity for real fingers in the dark zones DZ′ (LD) and in the bright zones BZ′ (LB). The graphs show the average light intensity detected by the optical sensor 20 along the axis Y of the sensor 20).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Chiang with the teachings of Bachurinskii, because it will provide method that is capable of recognizing false imprints reproduced on transparent, semi-transparent and non-transparent artificial substrates applied to the surface of a true finger and even entire fake fingers, thus improving system performance.

Regarding claim 2, Chiang teaches the method as explained for claim 1 above.

However, given that Chiang teaches selecting different colors for different illumination lights, it would have been obvious and a matter of design choice (in view of para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) to choose the first color pattern has a white color, and the second color pattern has a black color; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 3, Chiang teaches the method as explained for claim 1 above.
Chiang fails to teach wherein the second color pattern comprises: a plurality of black areas extending in a first direction and arranged in a second direction crossing the first direction, and the first color pattern is disposed around each of the black areas; as claimed.
However, Chiang further teaches the method wherein the specific light pattern 910 includes a first pattern region 911 and a second pattern region 912. The first pattern region 911 has the specific color and may generate the first illumination lights. The second pattern region 912 has the another specific color and may generate the second illumination lights. The second pattern region 912 surrounds the first pattern region 911, but the disclosure is not limited thereto. (Fig 9; para [0037]) Chiang also teaches the disclosure does not limit the shape of the first pattern region 911, shape of the second pattern region 912, nor pattern shape of the specific light pattern 910. In one embodiment, the first wavelength of the first illumination lights are shorter than the second wavelength of the second illumination lights (para [0038]).
Thus, it would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to choose wherein the second color pattern comprises: a plurality of black areas extending in a first direction and arranged in a second direction crossing the first direction, and the first color pattern is disposed around each of the black areas; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 4, Chiang teaches the method as explained for claim 1 above. Chiang also further teaches the method of claim 1, wherein the first color pattern has a color other than a white color (para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teaches, and the second color pattern has a black color; as claimed.
It would have been obvious and a matter of design choice (in view of para [0171] For example, the first color pattern W may have a white color, and the second color pattern B may have a black color, however, the colors are not be limited thereto or thereby. That is, the first color pattern W may have a color other than the white color, and the second color pattern B may have a color other than the black color.) to choose the second color pattern has a black color; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 5, Chiang teaches the method as explained for claim 1 above.
Chiang fails to teach, wherein the determining of the duplicate fingerprint comprises: comparing an output value of the sensed fingerprint sensed by the fingerprint sensor with a reference value defined by a value output from the fingerprint sensor when the duplicate fingerprint is sensed; and determining the sensed fingerprint as the normal fingerprint or the duplicate fingerprint according to the compared result of the output value and the reference value; as claimed.
Bachurinskii teaches the method for detecting duplicate fingerprints comprising: comparing an output value of the sensed fingerprint sensed by the fingerprint sensor (para [0021] An anti-fake illuminator 16 is arranged to generate at least one bright zone BZ and at least one dark zone DZ on the detection surface 14. In the illustrated example, the anti-fake illuminator 16 comprises a plurality of LEDs 18 associated with respective lenses that form a plurality of bright zones BZ, alternating with a plurality of dark zones DZ, on the reflecting surface 14 in the direction Y parallel to the longitudinal axis of the finger F. In FIGS. 1 and 2, the bright zones BZ are indicated schematically as continuous segments and the dark zones DZ are indicated by dashed lines. Para [0027] On the sensor surface 20, dark zones DZ′ and bright zones BZ′ are identified, corresponding to the bright zones BZ and dark zones DZ of the reflecting surface 14) with a reference value defined by a value output from the fingerprint sensor when the duplicate fingerprint is sensed (para [0028] The processing unit 22 receives the signals coming from the optical sensor 22 and analyzes the intensity of the light radiation in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20. The processing unit 20 compares the average light intensity in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20 with reference ranges of average brightness of real fingers previously detected); and determining the sensed fingerprint as the normal fingerprint (para [0031] FIG. 3a illustrates the average light intensity detected for a real finger. In this case, both the brightnesses LB and LD are included in the respective reference ranges L1 and L2.) or the duplicate fingerprint (para [0032] If the average light intensity LB detected on the sensor 20 in the bright zones BZ′ or the average light intensity LD in the dark zones DZ′ of the sensor 20 is outside the corresponding predetermined reference ranges L1, L2, then the imprint is detected as false) according to the compared result of the output value and the reference value (para [0029] In the graphs of FIGS. 3a, 3b, 3c, and 3d, L1 and L2 indicate the reference ranges, different from each other, of the average light intensity for real fingers in the dark zones DZ′ (LD) and in the bright zones BZ′ (LB). The graphs show the average light intensity detected by the optical sensor 20 along the axis Y of the sensor 20).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Chiang with the teachings of Bachurinskii, because it will provide method that is capable of recognizing false imprints reproduced on transparent, semi-transparent and non-transparent artificial substrates applied to the surface of a true finger and even entire fake fingers, thus improving system performance.

para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teach wherein the first color pattern and the second color pattern are alternately arranged with each other in the first direction and in a second direction crossing the first direction; as claimed.
It would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to provide wherein the first color pattern and the second color pattern are alternately arranged with each other in the first direction and in a second direction crossing the first direction; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 13, Chiang teaches the method of claim 1, wherein the first color pattern is disposed to surround the second color pattern (Fig 9).

Regarding claim 14, Chiang teaches the method as explained for claim 1 above. Chiang also further teaches the method of claim 1, wherein the first color pattern has a color other than a white color (para [0029] the second illumination lights 12 may be a red light, but the disclosure is not limited thereto).
Chiang fails to explicitly teach wherein the first color pattern comprises: a plurality of white areas extending in a first direction and arranged in a second direction crossing the first direction, and the second color pattern comprises a plurality of black areas 
It would have been obvious and a matter of design choice (given the disclosure does not specify benefits of using one particular pattern over another) to provide wherein the first color pattern comprises: a plurality of white areas extending in a first direction and arranged in a second direction crossing the first direction, and the second color pattern comprises a plurality of black areas extending in the first direction, arranged in the second direction, and disposed between the white areas; in order to yield predictable results of differentiating between a real and fake finger.

Regarding claim 15, Chiang teaches the method of claim 1, wherein the second color pattern has a shape of an alphabet letter (Fig 6A; Fig 9).

Regarding claim 16, Chiang teaches the method of claim 1, wherein the second color pattern has a shape of a plane figure (Fig 6A; Fig 6B; Fig 9).

Regarding claim 17, Chiang teaches a display device comprising: a display panel (120; Fig 1) including a sensing area (121; Fig 2), the display panel being driven in an initial mode (Steps s511…S540; Fig 5; para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern) and a main mode (Step S550; Fig 5); a fingerprint sensor (130; Fig 1; Fig 3) disposed under the sensing area (Fig 3; Fig 4) and configured to sense a fingerprint adjacent to the sensing area when the display para [0028] At least part of pixels 123 of the sensing region 121 of the self-emitting display panel 120 may be light up to display a corresponding light pattern); and a control module (110+140; Fig 1) controlling an operation of the display panel and the fingerprint sensor (para [0022] when the processor 110 determines that a finger object is replaced on the self-emitting display panel 120, the processor 110 operates the self-emitting display panel 120 to display at least one light pattern (or called light spot) for illuminating the finger object, where the at least one light pattern is displayed below the finger object. And then, the processor 110 drives the fingerprint sensor 130 to sense the finger object illuminated by the at least one light pattern to generate a first fingerprint image and a second fingerprint image. In the embodiment, the processor 110 may determines whether the first fingerprint image and the second fingerprint image have opposite tones to identify the finger object is a real finger or a fake finger. Therefore, the fingerprint identification device 100 is capable of effectively providing an anti-fake finger function), wherein the fingerprint sensor is configured to receive a light provided to the fingerprint reflected by the fingerprint in the sensing area and sense the fingerprint (Fig 3; Fig 4; Fig 5), the control module is configured to drive the sensing area in a first color pattern having a first color (para [0032] The second light pattern 620 includes a second pattern region 621. The second pattern region 621 has another specific color and may generate the second illumination lights. The second light pattern 620 of the self-emitting display panel 120 provides the second illumination lights to the finger object 200. In the embodiment, the second pattern region 621 may be a ring shape, so that the second illumination lights may penetrate through the edge of the finger object 200, but the disclosure does not limit the shape of the second pattern region 621 nor pattern shape of the second light pattern 620. In one embodiment, a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights; Fig 6B) and a second color pattern having a second color different from the first color of the first color pattern (Fig 6A; para [0030] The first light pattern 610 includes a first pattern region 611. The first pattern region 611 has a specific color and may generate the first illumination lights. The first light pattern 610 of the self-emitting display panel 120 provides the first illumination lights to the finger object 200) when the display panel is driven in the initial mode (Fig 7).
Chiang fails to explicitly recite wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern; as claimed.
However, Chiang teaches the method wherein a first wavelength of the first illumination lights are shorter than a second wavelength of the second illumination lights (para [0032]) and also teaches the first illumination lights I1 may be a green light or a blue light (para [0028]) and the second illumination lights 12 may be a red light (para [0029]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving the sensing area with wherein the first color pattern has a light transmittance higher than a light transmittance of the second color pattern, because this will also provide an effective method for differentiating between a real and fake finger, given that the disclosure is not limited to these specific color and provides options for different colors as well.

Chiang fails to teach, wherein the control module compares output values output from portions of the fingerprint sensors overlapping the first and second color patterns with reference values defined as sensed values of the duplicate fingerprint corresponding to the portions of the fingerprint sensors, and determines the sensed fingerprint as the normal fingerprint or the duplicate fingerprint according to the compared result of the output value and the reference value; as claimed.
Bachurinskii teaches an apparatus for detecting duplicate fingerprints comprising: a control module (Fig 1; a processing unit 22), wherein the control module compares output values output from portions of fingerprint sensors overlapping the first and second color patterns (para [0021] An anti-fake illuminator 16 is arranged to generate at least one bright zone BZ and at least one dark zone DZ on the detection surface 14. In the illustrated example, the anti-fake illuminator 16 comprises a plurality of LEDs 18 associated with respective lenses that form a plurality of bright zones BZ, alternating with a plurality of dark zones DZ, on the reflecting surface 14 in the direction Y parallel to the longitudinal axis of the finger F. In FIGS. 1 and 2, the bright zones BZ are indicated schematically as continuous segments and the dark zones DZ are indicated by dashed lines. Para [0027] On the sensor surface 20, dark zones DZ′ and bright zones BZ′ are identified, corresponding to the bright zones BZ and dark zones DZ of the reflecting surface 14) with reference values defined as sensed values of the duplicate fingerprint corresponding to the portions of the fingerprint sensors (para [0028] The processing unit 22 receives the signals coming from the optical sensor 22 and analyzes the intensity of the light radiation in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20. The processing unit 20 compares the average light intensity in the bright zones BZ′ and in the dark zones DZ′ of the sensor 20 with reference ranges of average brightness of real fingers previously detected); and determines the sensed fingerprint as the normal fingerprint (para [0031] FIG. 3a illustrates the average light intensity detected for a real finger. In this case, both the brightnesses LB and LD are included in the respective reference ranges L1 and L2.) or the duplicate fingerprint (para [0032] If the average light intensity LB detected on the sensor 20 in the bright zones BZ′ or the average light intensity LD in the dark zones DZ′ of the sensor 20 is outside the corresponding predetermined reference ranges L1, L2, then the imprint is detected as false) according to the compared result of the output values and the reference values (para [0029] In the graphs of FIGS. 3a, 3b, 3c, and 3d, L1 and L2 indicate the reference ranges, different from each other, of the average light intensity for real fingers in the dark zones DZ′ (LD) and in the bright zones BZ′ (LB). The graphs show the average light intensity detected by the optical sensor 20 along the axis Y of the sensor 20).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Chiang with the teachings of Bachurinskii, because it will provide apparatus that is capable of recognizing false imprints reproduced on transparent, semi-transparent and non-transparent artificial substrates applied to the surface of a true finger and even entire fake fingers, thus improving system performance.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2021/0004562) in view of Bachurinskii et al. (2017/0364728) as applied to claim 1 above, and further in view of Roh et al. (2017/0316250).

Regarding claim 11, Chiang and Bachurinskii teaches the method as explained for claim 1 above.
Chiang and Bachurinskii fails to teach wherein the performing of the user authentication mode comprises: comparing the sensed fingerprint with a stored user's fingerprint; and driving the display panel in a main mode when the sensed fingerprint matches the user's fingerprint; as claimed.
Roh teaches a method for performing of user authentication mode comprises: comparing the sensed fingerprint with a stored user's fingerprint (Fig 7A; Step 707); and driving the display panel in a main mode when the sensed fingerprint matches the user's fingerprint (Fig 7A; step 709; Fig 8; para [0199] For example, when the detected fingerprint is matched with the registered fingerprint (i.e. when the fingerprint is successfully verified), the electronic device 801 may output a home screen 812, which is unlocked, to the display 810 (one example of a first function). According to various embodiments of the present disclosure, when the fingerprint is successfully verified, the electronic device 801 may display a screen resulting from an application under execution instead of the home screen 812).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of driving as taught by Chiang and .

Allowable Subject Matter
Claims 18 and 20 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. Remarks on page 8-10 regarding claims 1 and 17 have been considered and these remarks are directed towards amended claim subject matter which was not presented earlier. This changes the scope of the claims and required further consideration and updated search. Therefore, remarks regarding claims 1 and 17 are not persuasive. Further remarks on page 11 regarding claims 5 and 11 are not persuasive for the same reasons as provided for claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PREMAL R PATEL/Primary Examiner, Art Unit 2623